           Case 4:19-cv-00551-JM Document 34 Filed 08/27/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

DERRICK A. DAVIS                                                             PLAINTIFF

V.                                     No. 4:19-cv-551-JM

CITY OF LITTLE ROCK, et al.                                                  DEFENDANT



                  ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS

       Plaintiff has filed a motion to voluntarily dismiss his case without prejudice. The Court

finds that Plaintiff’s motion to dismiss (Docket #31) should be, and hereby is, granted. The

Clerk is directed to close the case.

       The Court notes that Plaintiff’s right to re-file the case against the Defendants is subject

to the provisions of Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule 41(d), the

Plaintiff may be ordered to pay any costs of this action which the Court deems appropriate if

Plaintiff re-files the action against the Defendants.

       IT IS SO ORDERED this 27th day of August, 2020.



                                                              ______________________________
                                                              James M. Moody, Jr.
                                                              United States District Judge
